REQUESTED BY: Senator Tim Hall Nebraska State Legislature 2028 State Capitol Lincoln, NE 68509
Dear Senator Hall:
You state that in the 1989 legislative session you plan to introduce amendatory legislation dealing with the distribution of funds under the student financial aid program of Neb.Rev.Stat. § 85-980 to 85-9,102 (Reissue 1987). In connection therewith, you ask if the Nebraska Coordinating Commission for Postsecondary Education has authority to distribute federal SSIG funds based only on federal student grant dollar volume?
No. An award under the statutes cited is to be given "on the basis of substantial financial need." Substantial financial need, while less than precisely stated, is defined in Neb.Rev.Stat. § 85-990 (Reissue 1987).
Very truly yours,
ROBERT M. SPIRE Attorney General
Harold Mosher Assistant Attorney General 20-54-2